Title: From Thomas Jefferson to John Nicholson, 19 September 1806
From: Jefferson, Thomas
To: Nicholson, John


                        
                            Sir
                            
                            Monticello Sep. 19. 06.
                        
                        I thank you for the information contained in your letter of the 6th. inst. which merits attention the more as
                            it coincides with information recieved from other quarters. it is certainly very interesting that we keep our eye on the
                            proceedings of the persons who are the subject of your letter; and should you be able to obtain any further information
                            respecting them or their measures, besides fulfilling the duties of a patriotic citizen, you will confer an obligation on
                            me, by communications from time to time of what you may learn. they shall be made no further use of than what you shall
                            prescribe. Accept my salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    